United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ATLANIC VETERANS ADMINISTRATION
MEDICAL CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Elijah J. Williams, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1621
Issued: December 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 25, 2012 appellant, through her representative, filed a timely appeal from the
March 19, 2012 merit decision of the Office of Workers’ Compensation Programs denying her
traumatic injury claim and May 25, 2012 nonmerit decision denying her request for an oral
hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury while in the
performance of duty on September 16, 2012; and (2) whether OWCP properly denied her
hearing request.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 25, 2011 appellant, a 51-year-old pharmacy technician, filed a traumatic
injury claim (Form CA-1) alleging that on September 16, 2011 she sustained neck strain and
spasms in her lower back while pushing an intravenous (IV) cart on an uneven space at work.
She did not stop work on the date of the alleged injury.
The record contains reports from Dr. Michael Miller, an employing establishment
physician, dated September 28, 2011 through January 10, 2012. He stated that appellant
experienced pain at work after pushing a heavy IV cart on September 12, 16 and 19, 2011.
Dr. Miller diagnosed probable muscle strain to the cervical and lumbar spine. On October 4,
2011 Dr. Miller related appellant’s history that she had sustained an injury at work on
September 12, 2011 when she tried to stop an IV cart from falling over. On the date of his
examination, appellant reported recurrent lumbar pain and spasms running up into her neck and
down into her left leg. In follow-up reports through January 10, 2012, Dr. Miller monitored
appellant’s neck and back pain and recommended light duty. The record contains a report of a
January 18, 2012 magnetic resonance imaging (MRI) scan of the lumbar spine.
On February 16, 2012 OWCP notified appellant that the evidence submitted was
insufficient to establish that she experienced the traumatic incident alleged to have caused injury.
It advised her to provide, within 30 days, additional information and documentation, including a
firm diagnosis and a physician’s opinion as to how her injury resulted in the diagnosed condition.
OWCP specifically asked appellant to provide a detailed description as to how the injury
occurred.
In a February 16, 2012 report, Dr. Randy S. Katz, a treating physician, noted appellant’s
report that she sustained an injury in mid-September 2011 while pushing a 200- to 300-pound IV
cart into an elevator. Appellant did not know the exact date, but that the incident occurred
between September 12 and 16, 2011. Dr. Katz provided examination findings and diagnosed
“left shoulder impingement; cervical facet/disc disease; likely cause of neck pain, no injury; and
L5-S1 disc herniation.”
On March 13, 2012 Dr. Katz stated that sometime between September 12 and 16, 2011,
appellant was pushing a 200- to 300-pound IV cart onto an elevator. When appellant pushed the
cart over the uneven flooring, it began to tilt. She caught the cart before it fell over. Appellant
did not fall during the alleged incident and believed she was okay at the time. The next day,
however, she woke up in pain. Dr. Katz reiterated his previous diagnoses and provided work
restrictions.
In a merit decision dated March 19, 2012, OWCP denied appellant’s claim. It found that
the evidence was insufficient to establish that the claimed incident occurred as alleged. The
medical evidence did not establish that appellant had a diagnosed condition causally related to
the claimed event.

2

In a letter to the Branch of Hearings and Review dated April 18, 2012, appellant, through
her representative, requested an oral hearing,2 The record contains a copy of the envelope that
contained appellant’s request reflecting a postmark of April 30, 2012. Appellant asked that her
claim be accepted for an aggravation of preexisting anxiety and depression. She also submitted
additional medical evidence relating to her claimed emotional condition.
In a statement dated April 17, 2012, appellant provided another account of the claimed
injury. She alleged:
“On September 12, 2011 she was pushing the extremely heavy IV cart (weighing
anywhere from 200-350 lbs) onto the elevator. The floor and the elevator were
not leveled even; therefore, in order for me to get the cart across the uneven
surface, I had to shove/push the cart with force onto the elevator. At that time the
cart fell over and I grabbed it. At that time I felt a strain in my back but I
continued to make my 11:30 round onto the floor and in the different units.”
In a decision dated May 25, 2012, OWCP found that appellant’s request was untimely
and that she was not entitled to a hearing as a matter of right. It considered her request and
denied a discretionary hearing on the grounds that she could equally well address any issues in
her case by requesting reconsideration before OWCP and submitting evidence not previously
considered which established that she sustained an injury in the performance of duty, as alleged.
LEGAL PRECEDENT -- ISSUE 1
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of employment.”4
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 When an employee claims that he or she sustained a traumatic injury in the
performance of duty, he or she must establish the “fact of injury,” namely, he or she must submit
sufficient evidence to establish that he or she experienced a specific event, incident or exposure
2

The representative asked the Branch of Hearings and Review to reconsider the denial of appellant’s claim.

3

5 U.S.C. § 8102 (a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

3

occurring at the time, place and in the manner alleged, and that such event, incident or exposure
caused an injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action. In determining whether a prima facie
case has been established, such circumstances as late notification of injury, lack of confirmation
of injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his or her burden when there are
such inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
In order to establish a causal relationship between the diagnosed condition and the
established incident or factor of employment, a claimant must provide rationalized medical
opinion evidence. The physician’s opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a traumatic injury to her neck or back on September 16, 2011. Appellant’s
presentation of the factual history is not supported by the evidence of record and does not
establish her allegation that a specific incident occurred which caused an injury on the date in
question.11 Moreover, there are inconsistencies in the evidence which cast doubt on the validity
of her claim.

6

See Paul Foster, 56 ECAB 208 (2004). Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54
ECAB 608 (2003). The term “injury” as defined by FECA, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q), (ee).
7

See Betty J. Smith, supra note 6.

8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

John W. Montoya, 54 ECAB 306 (2003).

11

See Dennis M. Mascarenas, supra note 9.

4

Appellant initially reported on her October 25, 2011 CA-1 form that she sustained neck
strain and spasms in her lower back while pushing an IV cart on an uneven space at work on
September 16, 2011. She provided no detailed account of the incident, as required in a traumatic
injury claim. Appellant’s allegations were vague and did not relate with specificity the
circumstances, or the exact and immediate consequences, of the injury. Although OWCP
specifically asked her to provide a detailed description as to how the alleged injury occurred, she
provided no additional information prior to the March 19, 2012 merit decision. Although
appellant alleged that the incident was witnessed by a coworker, she provided no statement to
corroborate her claim from any witness, or to whom she immediately reported, the incident.
Appellant’s claim is further undermined by inconsistencies in the evidence. In her Form
CA-1, she alleged that she injured her neck and back on September 16, 2011. On September 28,
2011, however, appellant informed Dr. Miller that she experienced pain at work after pushing a
heavy IV cart on three separate dates, namely September 12, 16 and 19, 2011. On October 4,
2011 Dr. Miller related appellant’s report that she had sustained an injury at work on
September 12, 2011 when she tried to stop an IV cart from falling over. On February 16, 2012
appellant told Dr. Katz that she sustained an injury mid-September 2011 while pushing a 200- to
300-pound IV cart into an elevator, and that, although she did not know the exact date, the
incident occurred between September 12 and 16, 2011. On March 13, 2012 she reported to
Dr. Katz that sometime between September 12 and 16, 2011, a heavy IV cart began to tilt when
she shoved it over uneven flooring onto an elevator. Appellant allegedly caught the cart before it
fell over, did not fall, and she believed she was okay at the time. The next day, however, she
woke up in pain.
Appellant failed to provide a consistent history as to how or when the alleged incident
occurred. Thus, she has failed to establish the fact of injury: she did not submit sufficient
evidence to establish that she actually experienced an employment incident at the time, place and
in the manner alleged or that the alleged incident caused her condition. Therefore, the Board
finds that appellant has not met her burden of proof to establish that she sustained an injury in the
performance of duty on September 16, 2011.12
On appeal, appellant’s representative contends that appellant reported the September 12,
2011 injury to her employer on September 13 and 16, 2011 and that her filing was delayed
because she was given incorrect filing information. For the reasons stated, the Board finds that
appellant failed to meet her burden of proof.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

As appellant failed to establish that the claimed event occurred as alleged, it is not necessary to discuss the
probative value of medical evidence. Id.
13

Appellant’s representative also requests that the claim be expanded to include an aggravation of appellant’s
emotional condition. As this issue was not addressed by OWCP in its March 19, 2012 decision, the Board does not
have jurisdiction over this matter.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.14
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.15
A claimant is entitled to a hearing or review of the written record as a matter of right only
if the request is filed within the requisite 30 days.16 Although there is no right to a review of the
written record or an oral hearing if not requested within the 30-day time period, OWCP may
within its discretionary powers grant or deny appellant’s request and must exercise its
discretion.17 Its procedures require that it exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration under section 8128(a).18
ANALYSIS -- ISSUE 2
In its March 19, 2012 merit decision, OWCP denied appellant’s traumatic injury claim.
Appellant’s request for an oral hearing was dated April 18, 2012. The record, however, contains
the envelope in which the request was made reflecting a postmark of April 30, 2012. A hearing
request is considered timely if it was mailed (as determined by the postmark or other carrier’s
date marking) within 30 days of the date of the district OWCP’s decision.19 As appellant’s
request was postmarked more than 30 days after the date of issuance of OWCP s March 19, 2012
decision, it was untimely filed and he was not entitled to an oral hearing as a matter of right.
OWCP also has the discretionary authority to grant a request for hearing or review of the
written record when a claimant is not entitled to such as a matter of right. The Board has held
that the only limitation on OWCP s authority is reasonableness and an abuse of discretion is
generally shown through proof of manifest error, a clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from established facts.20
In its May 25, 2012 decision, OWCP properly exercised its discretion by notifying appellant that
it had considered the matter in relation to the issue involved and indicated that additional
argument and evidence could be submitted with a request for reconsideration. Consequently, it
properly denied her request for an oral hearing.
14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. §§ 10.616, 10.617.

17

Id. at § 10.616(a).

18

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
19

20 C.F.R. § 10.616; Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written
Record, Chapter 2.1601.4(a) (October 2011)
20

Samuel R. Johnson, 51 ECAB 612 (2000).

6

CONCLUSION
Appellant has not met her burden of proof to establish that she sustained a traumatic
injury to her back or neck in the performance of duty on September 16, 2011.
ORDER
IT IS HEREBY ORDERED THAT the May 25 and March 19, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

